        Case 3:20-cv-00134-BAJ-RLB       Document 44    10/26/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 REUBEN BORNE                                                      CIVIL ACTION

 VERSUS

 ANCO INSULATIONS, INC., ET AL.                            NO. 20-00134-BAJ-RLB

                              RULING AND ORDER

      Before the Court is Plaintiff’s Motion to Remand (Doc. 17), seeking an order

remanding this matter to the Nineteenth Judicial District Court for the Parish of

East Baton Rouge, State of Louisiana. Plaintiff’s Motion is opposed. (Doc. 29). The

Magistrate Judge has issued a Report and Recommendation (Doc. 40), recommending

that Plaintiff’s Motion be denied. Plaintiff does not object to the Magistrate Judge’s

Report and Recommendation.

      Having carefully considered Plaintiff’s Motion and related filings, the Court

APPROVES the Magistrate Judge’s Report and Recommendation and ADOPTS it

as the Court’s opinion in this matter.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion to Remand (Doc. 17) is DENIED.

                             Baton Rouge, Louisiana, this 26th day of October, 2020




                                         ______________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
